Citation Nr: 0927357	
Decision Date: 07/22/09    Archive Date: 07/30/09

DOCKET NO.  05-21 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a chronic back 
disorder, to include ankylosing spondylitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The Veteran had active service from September 1962 to 
November 1962, and from November 1963 to January 1967.  He 
was born in July 1940.

This appeal to the Board of Veterans' Appeals (Board) is from 
action taken by the above Department of Veterans Affairs (VA) 
Regional Office (RO) in July 2004.

The Veteran and his wife provided testimony before the 
undersigned Veterans Law Judge at a Travel Board hearing at 
the VARO in November 2007.  Also present at the hearing, with 
the Veteran's permission, was an observer accompanying the 
Veteran's representative.  A transcript of the hearing is of 
record.

The case was remanded in December 2007 by the Board for 
specific development.



FINDING OF FACT

The aggregate evidence, including medical opinion evidence, 
preponderates against a finding that the Veteran developed a 
chronic back disorder, to include ankylosing spondylitis as a 
result of service.


CONCLUSION OF LAW

A chronic back disorder, to include ankylosing spondylitis. 
was not incurred in or aggravated by service, and may not be 
so presumed.  38 U.S.C.A. §§ 1110, 1131, 1137, 1153, 1154 
(West 2002 and Supp. 2008); 38 C.F.R. §§ 3.303, 3.304, 3.306, 
3.307, 3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2008).   

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide, in accordance 
with 38 C.F.R. § 3.159(b)(1) (2008).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In 
addition, the decision of the U.S. Court of Appeals for 
Veterans Claims, in Dingess v. Nicholson, 19 Vet. App. 473 
(2006) requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date.  

For an increased-compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court in essence held that - except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim - the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

In the aggregate, the Board finds that the RO has satisfied 
the duty to notify and assist under the VCAA.  The Board 
finds that the content of letters and other communications 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Any 
other defect with respect to timing was harmless error.  See 
Mayfield, supra.  He was advised of the opportunities to 
submit additional evidence after which additional data was 
obtained and entered into the record.  The Board finds that 
the purpose behind the notice requirement has been satisfied 
because the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  He has submitted additional data, and has 
indicated that he has no other information or evidence to 
substantiate the claim.

In addition, it appears that all obtainable evidence 
identified by the appellant relative to the claim has been 
obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of the current appeal, 
nor have they suggested in any way that there is any 
prejudice due to a lack of proper VA notice or assistance.

The appellant and his representative herein have demonstrated 
actual knowledge of, and have acted on, the information and 
evidence necessary to substantiate the pending claim.  See, 
e.g., Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007) (Court 
was convinced that appellant and representative had 
demonstrated actual knowledge of the information and evidence 
necessary to establish the claim).

As regards the Vazquez case, the notifications to the Veteran 
were entirely adequate to inform him, or any reasonable 
person for that matter, of what was required, and that he 
needed to provide evidence with regard to how his 
disabilities affect him in everyday, daily life.  There is no 
prejudicial error either alleged or shown. 

In this case, any absence of any information was harmless 
error and, to whatever extent the decision of the Court in 
Dingess, supra, requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date, the Board notes that 
such information was provided to the appellant.  Moreover, 
the appellant has not demonstrated any prejudicial or harmful 
error in VCAA notice, and any presumption of error as to the 
first element of VCAA notice has been rebutted in this case.  
See Shinseki v. Sanders, supra. 

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
With regard to this appeal, no useful purpose would be served 
in remanding this matter for yet more development as this 
would result in unnecessarily imposing additional burdens on 
VA, with no additional benefit flowing to the Veteran.  The 
Court has held that such remands are to be avoided.  Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994). 

II.  Pertinent Legal Criteria

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.303(a), 3.304 (2008).  Where there is a chronic disease 
shown as such in service, subsequent manifestations of the 
same chronic disease at any later date, however remote, may 
be service connected, unless clearly attributable to 
intercurrent causes.  When a condition noted during service 
is not shown to be chronic, or the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity of symptomatology after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Such evidence must be medical unless it 
relates to a condition as to which, under the Court case law, 
lay observation is competent.  Savage v. Gober, 10 Vet. App. 
488, 498 (1997).  

The Court has held that, in order to prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of incurrence or aggravation of a disease or 
injury in service; and (3) medical evidence of a nexus 
between the claimed in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999).

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and certain 
chronic diseases, including arthritis, become manifest to a 
degree of 10 percent or more within one year after the date 
of separation from such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. § 1101, 1112, 1113, 1137; 38 C.F.R. § 3.307, 
3.309(a).

The Board is mindful that, in a case such as this, where 
service medical records are limited, there is a heightened 
obligation to explain our findings and conclusions and to 
consider carefully the benefit-of-the-doubt rule.  
Accordingly, additional development was requested pursuant to 
the Board's remand, and has been now accomplished, and 
reports from which are in the file.  O'Hare v. Derwinski, 1 
Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 
83, 85 (1992).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 61 (1991).

It is also noted that in this as in any other case, it 
remains the duty of the Board as the fact finder to determine 
credibility in any number of contexts, whether it has to do 
with testimony or other lay or other evidence.  See Culver v. 
Derwinski, 3 Vet. App. 292, 297 (1992).   In general, lay 
individuals may not render medical conclusions, see Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992); however , a lay 
statement may be made which relays the visible symptoms of a 
disease or disability or the facts of observed situations or 
circumstances, see Caldwell v, Derwinski, 1 Vet. App. 466, 
469 (1991), after which a decision must be made as to the 
credibility thereof in the context of probative medical 
evidence, see Rowell v. Principi, 4 Vet. App. 9, 19 (1993).  

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  The Court calls upon the Board to make 
judgments as to the credibility of various medical opinions.  
In determining whether documents submitted by a Veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999)

In any event, the Board has the clear duty to assess the 
credibility and weight to be given the evidence.  And while 
the Board is not competent to supplement the record with its 
own unsubstantiated medical conclusions.  Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991); however, following 
the point at which it is determined that all relevant 
evidence has been obtained, it is the Board's principal 
responsibility to assess the credibility, and therefore the 
probative value of proffered evidence of record in its whole.  
Owens v. Brown, 7 Vet. App. 429, 433 (1995); Elkins v. Gober, 
229 F. 3d 1369 (Fed. Cir. 2000). 

The Federal Circuit has recognized the Board's "authority to 
discount the weight and probity of evidence in light of its 
own inherent characteristics and its relationship to other 
items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997).  

The Board has an obligation to provide adequate reasons and 
bases supporting this decision, but there is no requirement 
that every item of evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  The Board's 
analysis below will focus specifically on what evidence is 
needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the 
claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 
(2000).

III.  Pertinent Factual Background and Analysis

The Veteran's military personnel files, including write-ups 
for combat-related awards, reflects that during his second 
period of service as a Marine he was in Vietnam from May 1965 
to May 1966, and earned a Bronze Star with a Combat "V" 
while assigned as an MACV (Military Assstance Command, 
Vietnam) adviser in Thanh Hoi Village, and during Operation 
Lam Son 1990 in Ba Lonh Valley, in Quang Tri Province.   

The Veteran asserts that he twice injured his back in 
service, once when he was in basic officer training at the 
Quantico Marine Base in Virginia, for which he was seen at 
the local facility; and the second when he was diving for 
cover during a firefight in Vietnam.  He says he was treated 
for the latter injury by a Navy physician at the MACV 
compound at Quang Tri.  He states that over the years his 
back situation has gotten worse, and was finally made much 
worse by an injury in March 2003 when he was struck by an 
unsecured steel plate.

Other than periodic perfunctory physical examinations which 
noted neither complaints nor findings of back problems, very 
few medical records are in the file for the Veteran.  In the 
handful of clinical notations, he was seen in April 1963 at 
the U.S. Naval Hospital at Quantico, VA, after having been 
kicked in the flank the day before.  He had muscle tenderness 
in the paralumbar muscles.  He was given a limitation of duty 
for 24 hours, and given pain medications.

The Veteran has recently stated that, when he treated for 
back pain in April 1963, he experienced a compression 
fracture to the 5th lumbar vertebra, which was visible on 
subsequent X-rays although not detected at the time of the 
initial incident.  

No other specific notations are in the files relating to his 
back, except that a special lumbosacral X-ray was requested 
in April 1965 while he was Camp Lejeune, NC; it was reported 
as negative.  However, there is no report of any back injury 
or care while in Vietnam, including under MACV auspices.

Since filing his recent claim, the Veteran has submitted 
releases, and private treatment records have been submitted 
relating to recent care.  He has alleged that various 
physicians have told him that he had an underlying back 
problem all along and that the recent injury just aggravated 
it more.

A report from private evaluation September 2003 showed 
magnetic resonance imaging (MRI) findings of ankylosing 
spondylitis as well as degenerative erosive changes of the 
vertebral plates felt to related to "old injury to the 
anterior longitudinal ligament".

A statement is of record from one private physician dated in 
October 2004 to the effect that the Veteran had a history of 
multiple compression fractures, with severe spinal 
degenerative changes with aggravation, as a result of his 
current problem related to ankylosing spondylitis.  He opined 
that his spinal degenerative condition was separate and 
apart, and pre-existing.  However, the opinion did not 
reflect as to the origin of the pre-existing problems, nor 
did it indicate upon what clinical basis this opinion was 
reached. 

A medical opinion of record is from CL-E, M.D., dated in 
March 2005, to the effect that:

[The Veteran's] past medical history is 
significant for back injuries which he 
reported as having occurred during 
military service (1960's).  He incurred 
two separate injuries during that period.  
He reported that both injuries were at 
the spinal area, one was documented and 
one was undocumented.  Since the onset of 
this reported muscle trauma his symptoms 
have aggravated.

It is my opinion that the musculoskeletal 
symptoms and accumulative problems 
(including the injury, which he sustained 
during his service duty) are contributing 
factors to his chronic pain.

In 2007, the Board remanded the case for acquisition of 
records including from Social Security Administration (SSA), 
and an additional medical evaluation.  A large packet of data 
was received thereafter from SSA.  A great deal of the 
medical evidence and discussion associated therewith related 
to the Veteran's industrial incident in 2003 when a mass of 
steel fell on his head.  All of this is of record, and since 
it was reviewed in detail as part of the subsequent VA 
medical opinion, for the sake of brevity, it be cited in that 
context.

The Veteran was also afforded a VA orthopedic examination to 
determine the nature and etiology of all current back 
problems.  Specifically, after review of the evidence of 
record, the examiner was to opine as to the following: (a) 
what is the correct diagnosis(es) of all current back 
disabilities; (b) to what are these disabilities 
attributable; (c) is it at least as likely as not that any 
back problems prior to the 2003 industrial incident were 
attributable to the in-service back injuries, and by what is 
that determinable?  

A report is of record from the special VA examination 
conducted in November 2008.  The questions cited above were 
recited in detail.  The examiner responded that, after 
reviewing the Veteran's entire file including service 
records, it was recognized that he had been in combat and had 
been kicked in the head in 1963.  It was further noted he 
alleged that, later in service, he had fallen over an 
embankment and hurt his back, but soon thereafter went to 
Vietnam and was not treated for the back symptoms.  His 
service documentation were reported.  

The examiner further noted that after service, the Veteran 
had worked as an engineer in the steel mills and then in his 
own business, from which he had retired in 2003 following an 
accident when a heavy metal plate struck him on the head,  He 
was under care thereafter for a year, and was shown to have a 
laceration, but there was no sign that he had had any 
fractures although the incident clearly affected his neck and 
aggravated existing arthritis in the neck.  

The Veteran said that after service he had had ongoing back 
complaints.  However, the diagnosis was not made of 
ankylosing spondylitis until the industrial accident when 
extensive studies were undertaken.  The Veteran had said (and 
his wife has submitted photographs showing) that he had been 
stooped over the years due to the arthritis.  The examiner 
described his current back complaints in great detail, and 
those are of record.  X-rays were also reviewed, and showed 
ankylosing sponditis including in all of the lumbar vertebra 
but not in all of the neck vertebrae.  The examiner diagnosed 
ankylosing spondilitis of the lumbar spine and cervical spine 
degenerative disc disease.

The physician opined that:

The patient underwent a documented case of injury 
to the back and an undocumented case of injury of 
the back during his service career.  The documented 
case involved a kick to the head and this would 
either result in catastrophic problems or heal 
uneventfully.  It is not the sort of injury that 
would lead to chronic low back pain.  

The undocumented injury involved going over a ditch 
and falling several feet; however, there is 
evidence that shortly after that he resumed normal 
military activity and at the time of release from 
service there was no evidence of a back problem.  
The type of back problem that he is suffering from 
now relates to ankylosing spondylitis.  This is a 
systemic disease and is not related to his military 
service career or any in-service incident.  In 
2003, he sustained a significant injury to the head 
and neck and this further interfered with his 
activities and at that time he had to retire.

It is less likely than not that his low back 
problems are related to his military service 
career.  The reason being that the type of injuries 
that he sustained in his service career should heal 
uneventfully over a stated period of time and are 
not the sort of problems that would go on 
chronically unless a documented severe injury 
occurred.  Furthermore, his back problems relate to 
ankylosing spondylitis, which is a systemic disease 
not related to his service career.  His neck 
problems occurred following a significant injury 
hat occurred 36 years following release from the 
military.  Hence, the cervical spine DDD is not due 
to military service or service-related.  (Emphasis 
added.)

In assessing the Veteran's claim in this case the Board notes 
that both the VA medical expert, whose opinion is cited 
above, and the aggregate SSA findings including by medical 
experts, are entirely consistent with one another.  The fact 
that the diagnosis of ankylosing spondylitis was not made 
until the 2003 incident was reflective merely of the lack of 
such testing at an earlier date.  It does not negate that it 
clearly was present prior thereto (and confirmed in the 
photographs showing his stooped posture).  However, there is 
nothing to support that it was present in service or for 
years thereafter; and the fact that it now exists does not 
alter that it was not related to service or in-service 
incident, and may not be presumed to have been incurred in 
service. 

The Court has noted that ankylosing spondylitis is rheumatoid 
arthritis of the spine.  Godfrey v. Brown, 7 Vet. App. 398, 
403 (1995).  Ankylosing spondylitis is rheumatoid 
inflammation of the vertebrae.  Wilson v. Brown, 7 Vet. App. 
542, 544 (1995).  "Ankylosing spondylitis would be rated 
under 38 C.F.R. § 4.71, DC 5009 (Arthritis, other types) 
which refers back to DC 5002."  Ferguson v. Derwinski, 1 
Vet. App. 428, 430 (1991).  Ankylosing spondylitis is the 
form of rheumatoid arthritis that affects the spine.  It is a 
systemic illness of unknown etiology, affecting young males 
predominantly, and producing pain and stiffness as a result 
of inflammation of the sacroiliac, intervetebral, and 
costovertebral joints.  Wallin v. West, 11 Vet. App. 509 
(1998).

In general, as a former participant in combat, the Veteran is 
entitled to have his statements as to injuries he sustained 
in a combat setting accepted, under 38 U.S.C.A. § 1154(b).  
That law does not by itself, however, establish a basis for 
the grant of service connection.  The claimant is still 
required to meet the evidentiary burden as to service 
connection, such as whether there is a current disability or 
whether there is a connection between service and the 
currently claimed disability, both of which require competent 
medical evidence.  He is also entitled to make observations 
as to his symptoms, but is not qualified to render either a 
diagnosis or provide a nexus opinion.  See Beausoleil v. 
Brown, 8 Vet. App. 459, 464 (1996); Collette v. Brown, 82 
F.3d 389, 392 (1996).  The fact that the Veteran had one 
documented, and another undocumented incident, in service 
which acutely affected his back can certainly be conceded.  
However, neither incident is shown to have demonstrated 
chronic residuals thereafter.  

It is significant to note that, during service, and for some 
time after service, there was no indication of ankylosing 
spondylitis, the systemic anomaly which is now the basis for 
much of his underlying back difficulties.  In addition, the 
Veteran suffered additional post-service back injuries, 
including in 2003, which have caused further back disability.  
However, with regard to the relationship of any of these to 
service, the evidence is not equivocal, and a reasonable 
doubt has not been raised which can be resolved in his favor.  
Service connection for a chronic back disorder, to include 
ankylosing spondylitis, therefore must be denied.


ORDER

Service connection for a back disorder, to include ankylosing 
spondylitis is denied.



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


